Case 1:20-cv-04809-TCB Document 1-13 Filed 11/25/20 Page 1 of 6




                             Exh. 12
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-13
                                 6-3 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 12 of
                                                            of 56




                          Ex. C to TRO Motion:
                            Diedrich Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-13
                                 6-3 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 23 of
                                                            of 56




                          Ex. C to TRO Motion:
                            Diedrich Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-13
                                 6-3 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 34 of
                                                            of 56




                          Ex. C to TRO Motion:
                            Diedrich Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-13
                                 6-3 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 45 of
                                                            of 56




                          Ex. C to TRO Motion:
                            Diedrich Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-13
                                 6-3 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 56 of
                                                            of 56




                          Ex. C to TRO Motion:
                            Diedrich Affidavit
